Reasons for Allowance
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,217,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 15-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 15, the prior art of record fails to disclose, teach, or suggest a smoke detector shield with “a shroud comprising one or more materials that block transmission of infrared light, wherein the shroud comprises: a first end having an opening dimensionally configured to receive a smoke detector that is mounted on a surface; a second end opposing the first end, the second end having an opening dimensionally configured to expose one or more smoke inlets of the received smoke detector; and one or more sidewalls extending between the first and second ends and collectively configured to surround a portion of the received smoke detector without covering the exposed smoke inlets, wherein an area extending between the first and second ends and between the one or more sidewalls is hollow; two or more suspension members coupled to and extending below the shroud; and a component coupled to the suspension members such that a gap exists between the shroud and the component”.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685